Case 2:18-cv-07241-CAS-PLA Document 60 Filed 07/23/20 Page 1 of 8 Page ID #:1002




   1 JENNER & BLOCK LLP
     Andrew J. Thomas (SBN 159533)
   2 ajthomas@jenner.com
     Andrew G. Sullivan (SBN 301122)
   3 agsullivan@jenner.com
     633 West 5th Street, Suite 3600
   4 Los Angeles, CA 90071
     Telephone: (213) 239-5100
   5 Facsimile: (213) 239-5199
   6 Attorneys for Defendants
   7 KIESEL LAW LLP                            JOHNSON & JOHNSON LLP
     Paul R. Kiesel (SBN 119854)               Neville L. Johnson (SBN 66329)
   8 kiesel@kiesel.law                          njohnson@jjllplaw.com
     Mariana A. McConnell (SBN 273225)         Daniel B. Lifschitz (SBN 285068)
   9 mcconnell@kiesel.law                       dlifschitz@jjllplaw.com
     Nico L. Brancolini (SBN 318237)           439 North Canon Drive, Suite 200
  10 brancolini@kiesel.law                     Beverly Hills, California 90210
     8648 Wilshire Boulevard                   Telephone: (310) 975-1080
  11 Beverly Hills, California 90211           Facsimile: (310) 975-1095
     Telephone: (310) 854-4444
  12 Facsimile: (310) 854-0812
  13 Attorneys for Plaintiff and Class
  14                       UNITED STATES DISTRICT COURT
  15
                         CENTRAL DISTRICT OF CALIFORNIA
  16
  17
  18 KEVIN RISTO, on behalf of himself
                                               Case No. 2:18-cv-07241-CAS-PLA
  19 and all others similarly situated,
                                               Class Action
  20                  Plaintiff,

  21 vs.
                                               JOINT STIPULATION TO SET
  22 SCREEN ACTORS GUILD-                      REMOTE DEPOSITION PROTOCOL
     AMERICAN FEDERATION OF
  23 TELEVISION AND RADIO
  24 ARTISTS, a Delaware corporation;
     AMERICAN FEDERATION OF
  25 MUSICIANS OF THE UNITED                   Complaint filed: June 22, 2018
     STATES AND CANADA, a California
  26 nonprofit corporation; RAYMOND M.         Amended
  27 HAIR, JR., an individual, as Trustee of   Complaint filed: November 11, 2018
     the AFM and SAG-AFTRA Intellectual
  28 Property Rights Distribution Fund;

                      JOINT STIPULATION TO SET REMOTE DEPOSITION PROTOCOL
Case 2:18-cv-07241-CAS-PLA Document 60 Filed 07/23/20 Page 2 of 8 Page ID #:1003




   1 TINO GAGLIARDI, an individual, as
     Trustee of the AFM and SAG-AFTRA
   2 Intellectual Property Rights
   3 Distribution Fund; DUNCAN
     CRABTREE-IRELAND, an individual,
   4 as Trustee of the AFM and SAG-
     AFTRA Intellectual Property Rights
   5 Distribution Fund; STEFANIE TAUB,
     an individual, as Trustee of the AFM
   6 and SAG-AFTRA Intellectual Property
   7 Rights Distribution Fund; JON JOYCE,
     an individual, as Trustee of the AFM
   8 and SAG-AFTRA Intellectual Property
     Rights Distribution Fund; BRUCE
   9 BOUTON, an individual, as Trustee
  10 of the AFM and SAG-AFTRA
     Intellectual Property Rights
  11 Distribution Fund; and DOE
     RESPONDING PARTY 1-10,
  12
                      Responding Party.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                     JOINT STIPULATION TO SET REMOTE DEPOSITION PROTOCOL
Case 2:18-cv-07241-CAS-PLA Document 60 Filed 07/23/20 Page 3 of 8 Page ID #:1004




   1         WHEREAS, on March 19, 2020, Governor Newsom ordered all residents of
   2 California to stay home except “as needed to maintain continuity of operations of
   3 the federal critical sectors” in an effort to minimize the spread of COVID-19.
   4         WHEREAS, the United States District Court for the Central District of
   5 California has also implemented the use of videoconferencing for hearings and other
   6 Court business as set forth in General Orders 20-03, 20-05, 20-08, among other
   7 orders.
   8         WHEREAS, counsel for Plaintiff and Defendants (collectively, the “Parties”)
   9 jointly stipulate to the following protocol for conducting depositions via remote
  10 means during the COVID-19 pandemic, and until such time as the State of
  11 California and other relevant governmental units have lifted restrictions that prevent
  12 the taking of depositions in person at a single location.
  13         NOW THEREFORE, the Parties stipulate to the following procedures for
  14 conducting a deposition by remote means pursuant to FRCP 30(b)(4):
  15         1.    All depositions shall be conducted remotely using videoconference
  16 technology, and each deponent shall be video-recorded;
  17         2.    The deposition service provider shall provide invitations and access to
  18 the remote deposition to the witness, either directly or through such witness’
  19 attorney, and all attorneys participating in the deposition, including counsel of
  20 record and personal counsel for the witness. Only individuals who would be entitled
  21 to attend a live deposition in this litigation may participate in or observe a remote
  22 deposition.    All individuals participating in or observing any deposition must
  23 announce themselves for the record.
  24         3.    The Parties agree that Golkow and Veritext are acceptable service
  25 providers for court reporting, videoconferencing and remote deposition services.
  26 The Parties agree that other mutually agreeable service providers can be utilized for
  27 these remote depositions. The Parties agree that a service provider employee may
  28 attend each remote deposition to video record the deposition, troubleshoot any
                                                 1
                       JOINT STIPULATION TO SET REMOTE DEPOSITION PROTOCOL
Case 2:18-cv-07241-CAS-PLA Document 60 Filed 07/23/20 Page 4 of 8 Page ID #:1005




   1 technological issues that may arise, assist with the exhibition of exhibits, and
   2 administer the virtual breakout rooms.
   3         4.    The Parties agree that these video-recorded remote depositions may be
   4 used at trial or hearing to the same extent that an in-person deposition may be used
   5 at trial or hearing, and the Parties agree not to object to the use of these video
   6 recorded depositions on the basis that the deposition was taken remotely. The
   7 Parties reserve all other objections to the use of any deposition testimony at trial.
   8         5.    The deponent, court reporter, and counsel for the Parties will each
   9 participate in the videoconference deposition remotely and separately. Each person
  10 attending a deposition shall be visible to all other participants, their statements shall
  11 be audible to all participants, and they should each strive to ensure their
  12 environment is free from noise and distractions. No videoconference participant will
  13 be permitted to use a virtual background during the video-recorded deposition.
  14         6.    No counsel shall initiate a private conference, including through text
  15 message, electronic mail, or the chat feature in the videoconferencing system, with
  16 any deponent except during breaks off the stenographic record. A defending
  17 attorney who chooses to be physically present with the client/deponent may not
  18 communicate privately (verbally, in writing or by physical cues) with the deponent
  19 while on the record. No other persons are entitled to be present with the deponent,
  20 absent express agreement by the witness and the examining attorney. No persons
  21 other than those appearing for the deposition on the record may be in the same room
  22 as the deponent. If any person enters the room where the witness is located during
  23 the deposition, the deponent shall immediately notify the examining attorney of the
  24 additional persons in the room. The deponent shall not review documents during the
  25 deposition, other than those marked by the examining attorney as exhibits or
  26 otherwise used by the examining attorney, without notifying the examining attorney.
  27 No deponent shall communicate with any person (verbally, in writing, or by
  28 conduct) while on the record at the deposition in a manner that the examining
                                                 2
                       JOINT STIPULATION TO SET REMOTE DEPOSITION PROTOCOL
Case 2:18-cv-07241-CAS-PLA Document 60 Filed 07/23/20 Page 5 of 8 Page ID #:1006




   1 attorney cannot personally observe through the videoconference technology. If
   2 counsel representing the deponent has any means of communication (e.g., texting,
   3 emailing, or any form of messaging) set up with the deponent, counsel shall notify
   4 the examining attorney of that fact and such means of communication shall not be
   5 used while on the record at the deposition.
   6        7.     During breaks in the deposition, the Parties may use the breakout room
   7 feature provided by the service provider, which simulates a live breakout room
   8 through videoconference. Conversations in the breakout rooms shall not be recorded
   9 and shall not be accessed or monitored by any other Parties. The breakout rooms
  10 shall be established by the service provider prior to the deposition and controlled by
  11 the service provider.
  12        8.     Remote depositions shall be recorded by stenographic means consistent
  13 with the requirements of Rule 30(b)(3), but given the COVID-19 pandemic, the
  14 court reporter will not be physically present with the witness whose deposition is
  15 being taken. The Parties agree not to challenge the validity of any oath administered
  16 by the court reporter, even if the court reporter is not a notary public in the state
  17 where the deponent resides.
  18        9.     The court reporter will stenographically record the testimony, and the
  19 court reporter’s transcript shall constitute the official record. The service provider
  20 will simultaneously videotape the deposition and preserve the video recording. The
  21 court reporter may be given a copy of the video recording and may review the video
  22 recording to improve the accuracy of any written transcript.
  23        10.    The Parties agree that the court reporter is an “Officer” as defined by
  24 Rule 28(a)(2) and shall be permitted to administer the oath to the witness via the
  25 videoconference. The deponent will be required to provide government-issued
  26 identification satisfactory to the court reporter, and this identification must be
  27 legible on the video record.
  28        11.    The Parties agree to work collaboratively and in good faith with the
                                                3
                      JOINT STIPULATION TO SET REMOTE DEPOSITION PROTOCOL
Case 2:18-cv-07241-CAS-PLA Document 60 Filed 07/23/20 Page 6 of 8 Page ID #:1007




   1 service provider to assess each deponent’s technological abilities and to troubleshoot
   2 any issues at least 48 hours in advance of the deposition so any adjustments can be
   3 made. The Parties also agree to work collaboratively to address and troubleshoot
   4 technological issues that arise during a deposition and make such provisions as are
   5 reasonable under the circumstances to address such issues. This provision shall not
   6 be interpreted to compel any Party to proceed with a deposition where the deponent
   7 cannot hear or understand the other participants or where the participants cannot
   8 hear or understand the deponent.
   9         12.   Every deponent shall endeavor to have technology sufficient to appear
  10 for a videotaped deposition (e.g., a webcam and computer or telephone audio), and
  11 bandwidth sufficient to sustain the remote deposition. Counsel for each deponent
  12 shall consult with the deponent prior to the deposition to ensure the deponent has the
  13 required technology. If not, counsel for the deponent shall endeavor to supply the
  14 required technology to the deponent prior to the deposition. In the case of third-party
  15 witnesses, counsel noticing the deposition shall supply any necessary technology
  16 that the deponent does not have.
  17         13.   The Parties agree that this Stipulation and Order applies to remote
  18 depositions of non-parties under Rule 45 and shall work in a collaborative manner in
  19 attempting to schedule remote depositions of non-parties. The Party noticing any
  20 third-party deposition shall provide this Stipulation and Order to counsel for any
  21 non-party under Rule 45 a reasonable time before the date of the deposition
  22         14.   The Parties agree that any of the following methods for administering
  23 exhibits may be employed during a remote deposition, or a combination of one or
  24 more methods:
  25               a.     Counsel noticing the deposition may choose to send a
  26 compressed .zip file of the documents that may be used during the deposition via
  27 electronic mail to the deponent, the deponent’s counsel, the other Party’s counsel,
  28 and the court reporter prior to the start of the deposition;
                                                  4
                        JOINT STIPULATION TO SET REMOTE DEPOSITION PROTOCOL
Case 2:18-cv-07241-CAS-PLA Document 60 Filed 07/23/20 Page 7 of 8 Page ID #:1008




   1               b.     Counsel may introduce exhibits electronically during the
   2 deposition, by using the Golkow (Zoom) document-sharing technology or similar
   3 document-sharing technology, by using the screensharing technology within the
   4 videoconferencing platform, or by sending the exhibit to the deponent and all
   5 individuals on the record via electronic mail, provided that any such method affords
   6 the deponent a reasonable opportunity to review the entire exhibit if the deponent
   7 should find it necessary to do so.
   8
   9        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  10
                                                 Respectfully submitted,
  11
       Dated:   July 23, 2020                JENNER & BLOCK LLP
  12
  13                                              /s/ Andrew J. Thomas
                                                 Andrew J. Thomas
  14                                             Andrew G. Sullivan
  15                                             Attorneys for All Defendants
  16
  17
       Dated:   July 23, 2020                KIESEL LAW LLP
  18
  19                                              /s/ Mariana A. McConnell
                                                 Paul R. Kiesel
  20                                             Mariana A. McConnell
                                                 Nico L. Brancolini
  21
  22
       Dated:   July 23, 2020                JOHNSON & JOHNSON LLP
  23
  24                                              /s/ Neville L. Johnson
                                                 Neville L. Johnson
  25                                             Daniel B. Lifschitz
  26                                             Attorneys for Plaintiff and the Class

  27
  28
                                                 5
                        JOINT STIPULATION TO SET REMOTE DEPOSITION PROTOCOL
Case 2:18-cv-07241-CAS-PLA Document 60 Filed 07/23/20 Page 8 of 8 Page ID #:1009




   1               ATTESTATION PURSUANT TO CIVIL L.R. 5-4.3.4.
   2        I, Mariana A. McConnell, am the ECF User whose identification and
   3 password are being used to file this document. Pursuant to Civil L.R. 5-4.3.4., I
   4 hereby attest that all other signatories listed, and on whose behalf the filing is
   5 submitted, concur in the filing’s content and have authorized the filing.
   6
   7 DATED: July 23, 2020
   8
                                          By: /s/ Mariana A. McConnell
   9                                          Mariana A. McConnell
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                6
                      JOINT STIPULATION TO SET REMOTE DEPOSITION PROTOCOL
